Opinion by
Johnson, J.
In accordance with stipulation of counsel that certain items appearing on schedule B, attached to and made a part of the decision in this case, consist of china figures similar in all material respects to those passed upon in Wm. S. Pitcairn Corp. v. United States (39 C. C. P. A. 15, C. A. D. 458), the merchandise was held dutiable at 20 percent under paragraph 1547 (a), or at 10 percent under said paragraph, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T. D. 52373), supplemented by Presidential proclamation (T. D. 52476), effective May 28, 1950.